756 N.W.2d 50 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Richard Perry BRYANT, Defendant-Appellant.
Docket No. 133725. COA No. 247039.
Supreme Court of Michigan.
September 17, 2008.
On order of the Court, the application for leave to appeal the March 6, 2007 judgment of the Court of Appeals is considered, and it is GRANTED, limited to the issue whether testimony about Anthony Covington's statements to police constituted inadmissible testimonial hearsay within the meaning of Crawford v. Washington, 541 U.S. 36, 124 S.Ct. 1354, 158 L.Ed.2d 177 (2004), and Davis v. Washington, 547 U.S. 813, 126 S.Ct. 2266, 165 L.Ed.2d 224 (2006).
The Criminal Defense Attorneys of Michigan, the Prosecuting Attorneys Association of Michigan, and the Criminal Law *51 Section of the State Bar of Michigan are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issue presented in this case may move the Court for permission to file briefs amicus curiae.